Citation Nr: 0117458	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision 
that denied the benefits sought on appeal.  

In May 2001, the veteran offered testimony at a 
videoconference hearing held before the undersigned Board 
Member.  A transcript of that hearing is of record.  


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  In April 1999, the 
veteran was afforded a VA psychiatric examination in order to 
ascertain his current level of disability.  While the 
examiner noted a diagnosis of chronic PTSD, and the April 
1999 examination report does not include sufficient findings 
to adequately rate the disability, specifically, findings 
responsive to the rating criteria under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  An examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

Moreover, the veteran has asserted that his disability has 
increased in severity since the April 1999 VA examination.  
During his May 2001 hearing, the veteran testified that he 
was having problems with his memory and concentration due to 
his service-connected PTSD.  He also reported symptoms such 
as sleep disturbances, nightmares, flashbacks and suicidal 
ideation.  He reported that he last worked in 1983 and that 
he usually stayed in his house all day.  

Under these circumstances, the Board finds that further 
medical examination to obtain sufficient findings to 
adequately rate the current severity of the veteran's PTSD is 
warranted.  The veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.  

Prior to having the veteran undergo any medical evaluation, 
the RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records, to particularly include any from VA medical 
facilities or those held by any other governmental entity.  
In this case, the record indicates that the veteran has been 
treated at the VA Medical Center (VAMC) in Huntington, West 
Virginia; however, treatment records only through March 1999 
have been obtained from that facility; all outstanding 
treatment records from the Huntington VAMC should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(ies) identified by the veteran.  

In addition, the evidence of record notes that the veteran 
was granted disability benefits from the Social Security 
Administration.  The veteran has reported that he never 
collected these benefits because his wife's income exceeded 
the maximum allowable annual limit under the law; however, 
the Board notes that if an award of Social Security 
disability benefits has been granted, the Court has made it 
clear that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Finally, the Board notes that, on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duties to 
notify and assist a claimant.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

While the above-requested development is consistent with the 
duties imposed under the Act, the RO should undertake any 
additional notification and/or development action needed to 
ensure compliance with the Act.  

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  Any such 
records obtained should be associated 
with the claims file.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Huntington VAMC, 
as well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

3.  After associating with the claims 
file copies of all medical evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo examination by a 
VA psychiatrist.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims file, including a complete 
copy of this REMAND. 

All appropriate tests and studies (to 
include psychological testing) should be 
conducted, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of the 
following:  short- and long-term memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score, and 
explanation of what the score means.  The 
examiner should also provide an 
assessment as to the impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate the veteran's 
claim in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations.

8.  If the claim on appeal continues to 
be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before this case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



